Exhibit 10.1

Execution Version

DIRECTOR NOMINATION AGREEMENT

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of August 14, 2013, by and between Stock Building Supply Holdings, Inc., a
Delaware corporation (the “Company”), and Gores Building Holdings, LLC, a
Delaware limited liability company (“Investor”). This Agreement shall become
effective (the “Effective Date”) upon the closing of the Company’s initial
public offering of shares of its common stock, par value $0.01 per share (the
“Common Stock”).

WHEREAS, as of the date hereof, Investor owns the majority of the outstanding
equity interests of the Company;

WHEREAS, Investor is contemplating causing the Company to make an initial public
offering of shares of its Common Stock;

WHEREAS, the equity holders of Investor currently have the authority to appoint
all directors of the Company;

WHEREAS, in consideration of Investor agreeing to undertake and participate in
an initial public offering of the Company’s common stock, the Company has agreed
to permit Investor to designate persons for nomination for election to the board
of directors of the Company (the “Board”) following the Effective Date on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

1.     Board Nomination Rights.

(a) From the Effective Date until the date that Investor and its Affiliates
cease to Beneficially Own shares of Common Stock representing at least 10% of
the total voting power of the then outstanding Common Stock, at every meeting of
the Board, or a committee thereof, for which directors of the Company are
appointed by the Board or are nominated to stand for election by stockholders of
the Company, Investor shall have the right to appoint or nominate for election
to the Board, as applicable, such number of representatives that, when compared
to the authorized number of directors on the Board, is closest to but not less
than proportional to the total number of shares of Common Stock over which
Investor and its Affiliates retain direct or indirect voting control relative to
the total number of shares of Common Stock then issued and outstanding (which,
for the avoidance of doubt, shall mean that the number of representatives shall
be rounded up to the next whole number in all cases) (such persons, the
“Nominees”). “Beneficially Own” shall mean that a specified person has or shares
the right, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, to vote shares of capital stock of the
Company. “Affiliate” of any person shall mean any other person controlled by,
controlling or under common control with such person; where “control”
(including, with its correlative meanings, “controlling,” “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities, by contract or otherwise).



--------------------------------------------------------------------------------

(b) No reduction in the number of shares of Common Stock over which Investor and
its Affiliates retain voting control shall shorten the term of any incumbent
director. At the Effective Date, the Board shall be comprised of seven members
and the initial Nominees shall be Timothy P. Meyer, Andrew Freedman, Ryan Wald,
Steven C. Yager and Barry J. Goldstein.

(c) In the event that any Nominee shall cease to serve for any reason, Investor
shall be entitled to designate such person’s successor in accordance with this
Agreement (regardless of Investor’s Beneficial Ownership in the Company at the
time of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee (it being understood that any such designee shall serve the
remainder of the term of the director whom such designee replaces).

(d) If a Nominee is not appointed or elected to the Board because of such
person’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, Investor shall be
entitled to designate promptly another Nominee and the director position for
which the original Nominee was nominated shall not be filled pending such
designation.

(e) The Company shall use its best efforts to maintain in effect at all times
directors and officers indemnity insurance coverage reasonably satisfactory to
Investor and the Company’s Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws (each as may be further amended, supplemented or
waived in accordance with its terms) shall at all times provide for
indemnification, exculpation and advancement of expenses to the fullest extent
permitted under applicable law.

(f) At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the Nasdaq Stock Market (the “NASDAQ”) listing
standards to have a majority of the Board comprised of “independent directors”
(subject in each case to any applicable phase-in periods), Investor’s Nominees
shall include a number of persons that qualify as “independent directors” under
applicable law and the NASDAQ listing standards such that, together with any
other “independent directors” then serving on the Board that are not Nominees,
the Board is comprised of a majority of “independent directors”; provided,
however, that nothing in this Section 1(f) shall require the Company to cause
Jeffrey G. Rea to resign from the Board and/or prevent the Company from
nominating Jeffrey G. Rea for re-election to the Board after the Company ceases
to qualify as a “controlled company” under the rules of NASDAQ if he is serving
as Chief Executive Officer at such time.

2.     Company Obligations. The Company agrees to use its best efforts to ensure
that prior to the date that Investor and its Affiliates cease to Beneficially
Own shares of Common Stock representing at least 10% of the total voting power
of the then outstanding Common Stock, (i) each Nominee is included in the
Board’s slate of nominees to the stockholders for each election of directors;
and (ii) each Nominee is included in the proxy statement prepared by management
of the Company in connection with soliciting proxies for every meeting of the
stockholders of the Company called with respect to the election of members of
the Board, and at

 

2



--------------------------------------------------------------------------------

every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board. Furthermore, the Company agrees for so
long as the Company qualifies as a “controlled company” under the rules of
NASDAQ, the Company will elect to be a “controlled company” for purposes of
NASDAQ and will disclose in its annual meeting proxy statement that it is a
“controlled company” and the basis for that determination. The Company and
Investor acknowledge and agree that, as of the Effective Date, the Company is a
“controlled company.”

3.     Committees. From and after the Effective Date hereof until such time as
Investor and its Affiliates cease to Beneficially Own shares of Common Stock
representing at least 10% of the total voting power of the then outstanding
Common Stock, Investor shall have the right to designate a number of members of
each committee of the Board equal to the nearest whole number greater than the
product obtained by multiplying (a) the percentage of the total voting power of
the then outstanding Common Stock then Beneficially Owned by Investor and its
Affiliates and (b) the number of positions, including any vacancies, on the
applicable committee, provided that any such designee shall be a director and
shall be eligible to serve on the applicable committee under applicable law and
the NASDAQ listing standards, including any applicable independence requirements
(subject in each case to any applicable exceptions, including those for newly
public companies and for “controlled companies,” and any applicable phase-in
periods). Any additional members shall be determined by the Board.

4.     Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and Investor, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5.     Benefit of Parties. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. Notwithstanding the foregoing, the Company may not assign any of
its rights or obligations hereunder without the prior written consent of
Investor. Nothing herein contained shall confer or is intended to confer on any
third party or entity that is not a party to this Agreement any rights under
this Agreement.

6.     Headings. Headings are for ease of reference only and shall not form a
part of this Agreement.

7.     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

8.     Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought

 

3



--------------------------------------------------------------------------------

against any of the parties in any federal court located in the State of Delaware
or any Delaware state court, and each of the parties hereby consents to the
exclusive jurisdiction of such court (and of the appropriate appellate courts)
in any such suit, action or proceeding and waives any objection to venue laid
therein. Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court. Without limiting the foregoing, each of the parties agrees that
service of process upon such party at the address referred to in Section 15,
together with written notice of such service to such party, shall be deemed
effective service of process upon such party.

9.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT.

10.     Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

11.     Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

12.     Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

13.     Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

14.     Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

15.     Notices. All notices, requests and other communications to any party or
to the Company shall be in writing (including telecopy or similar writing) and
shall be given,

 

4



--------------------------------------------------------------------------------

If to the Company:

8020 Arco Corporate Drive, Suite 400

Raleigh, North Carolina 27617

Attention: Executive Vice President, Chief Administrative Officer and General
Counsel

Facsimile: (919) 431-1000

If to any member of Investor or any Nominee:

c/o Gores Building Holdings, LLC

c/o The Gores Group, LLC

10877 Wilshire Blvd, 18th Floor

Los Angeles, California 90024

Attention: Steven G. Eisner

Facsimile: (310) 209-3010

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Rick C. Madden and Carol Anne Huff

Facsimile: (213) 680-8400 and (312) 862-2200

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 15 during regular
business hours.

16.     Enforcement. Each of the parties hereto covenant and agree that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

*         *         *         *         *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

STOCK BUILDING SUPPLY HOLDINGS, INC. By:  

    /s/ Bryan J. Yeazel

  Name:   Bryan J. Yeazel   Title:   Executive Vice President,     Chief
Administrative Officer     and General Counsel GORES BUILDING HOLDINGS, LLC By:
 

    /s/ Steven G. Eisner

  Name:   Steven G. Eisner   Title:   Vice President and Secretary

[Stock Building Supply Holdings, Inc. – Director Nomination Agreement]